DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 01, 2021 has been entered.

Status of the Claims
By amendment filed June 01, 2021 claims 1 and 50 have been amended and claims 9-11 and 37-41 have been cancelled. Claims 1 through 8, 12 through 15, 17, 18, 20 through 36 and 42 through 50 are currently pending.

Response to Amendment
The declaration under 37 CFR 1.132 filed June 01, 2021 is insufficient to overcome the rejection of the claims based upon Hochsmann in view of Muller and Zaretskiy as set forth in the last Office action because the declaration provides not objective evidence or argument regarding the rejection and prior art of record. Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973). See MPEP section 716.01(c).III. Throughout the declaration the declarant only makes opinion based conclusions regarding their interpretation of the cited prior art without citing any section of the prior art to support their conclusions or providing an objective evidence.

Response to Arguments
Applicant's arguments filed June 01, 2021 have been fully considered but they are not persuasive.
As was discussed previously, the declaration submitted by applicant was not sufficient to overcome the prior art rejection because the declaration did not contain any objective argument or evidence and instead only presented opinion based conclusions regarding the cited prior art.
Applicant’s argument that Hochsmann is not cited are prior art in the underlying PCT application or in the co-pending EPO application is not persuasive because it is not clear how this is relevant to the teachings of the prior art of their application to the rejection of the claims.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that there is no activation agent on the refractory) are not recited in the rejected claim(s).  Although the claims In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Muller does not teach having passed the waterglass binder through a printhead and therefore one of ordinary skill would not have a reasonable expectation of success with combining the reference with Hochsmann, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant's arguments concerning the arguments presented in the prosecution history of the Hochsmann reference fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. It is not clear how attorney arguments made in the prosecution history of the Hochsmann reference are relevant since Hochsmann does not reference the present application nor does it teach away from the cited secondary prior art references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12-15, 17, 18, 20- 36 and 42-50 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 fails to comply with the written description requirement because the claim discloses that the construction material mixture is devoid of any curing agent which is not support by the specification of the present application. The mere absence of a positive recitation is not basis for an exclusion. See MPEP section 2173.05(i).
Claim 50 fails to comply with the written description requirement because the claim discloses that the construction material mixture is devoid of any curing agent which is not support by the specification of the present application. The mere absence of a positive recitation is not basis for an exclusion. See MPEP section 2173.05(i).

Claim Rejections - 35 USC § 103















The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



















Claims 1-8, 12-15, 17, 18, 29, 31-36, 42-47, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hochsmann et al (U.S. Patent # 7,807,077) in view of Muller et al (U.S. Patent Publication No. 2010/0326620) and Zaretskiy et al (U.S. Patent # 6,139,619).
	In the case of claim 1, Hochsmann teaches a method for constructing bodies/three-dimensional forms layer by layer by providing particulates/construction material mixture and contacting the particulates with a binder (Abstract and Column 1 Lines 12-16). 

	After forming the thin layer of particulate/construction material mixture Hochsmann teaches having printed selected areas of the layer with a binder using a 3D printer (Column 1 Lines 20-32 and Column 7 Lines 35-55).
	Furthermore, Hochsmann teaches having repeatedly repeated the steps of spreading and printing until the desired three-dimensional form was produced (Abstract and Column 9-10 Claim 1).
	Hochsmann does not specifically teach that the binder was comprised of a water glass in the form of an aqueous alkali silicate and at least one phosphate and/or borate dissolved therein. However, Hochsmann teaches that the binder was any material which could be used to firmly couple adjoining particulates including inorganic binders such as silicates (Column 4 Lines 35-
	Muller teaches a mold material mixture used for forming casting molds comprising a refractory base molding material in the form of sands such as olivine and a binder based on water glass (Abstract and Page 4 Paragraphs 0038-0042). Muller teaches that the binder based on water glass comprised an aqueous alkali silicate solution in the form of sodium or potassium silicate dissolved in water and a phosphate (Pages 4-5 Paragraph 0049).
	Based on the teachings of Muller, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the binder based on water glass of Muller as the binder in the process of Hochsmann because the binder of Muller was a known inorganic silicate binder in the art for forming casting molds made of sand and therefore one of ordinary skill in the art would have had a reasonable expectation of success in the combination.
	Though Muller teaches that the binder comprised a phosphate Muller does not teach that the phosphate was dissolved in the binder.
	Zaretskiy teaches an inorganic binder system comprising water-glass/silicate (Abstract and Column 4 Lines 38-50) used to form sand molds (Column 6 Lines 19-30). Zaretskiy further teaches that known phosphates used in water-glass based binders included water soluble/dissolvable phosphates such as sodium polyphosphates (Column 4 Line 60 through Column 5 Line 37).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a sodium polyphosphate as the phosphate component in the binder of Hochsmann in view of Muller and therefore dissolve the phosphate 
	None of the references teaches that the binder had a dynamic viscosity at 25 ℃ of greater than 1 mPas and less than 25 mPas. However, section 2144.05.II.A of the MPEP states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Hochsmann teaches that the viscosity of the binder was a relevant process parameter affecting the binder’s ability to be dispensed from a print head (Column 4 Lines 49-53).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal values for the binder viscosity of Hochsmann in view of Muller and Zaretskiy through routine experimentation since the viscosity of the binder affected the ability of the binder to be dispensed from a print head.
	As for claims 2, 4 and 29, Hochsmann teaches having cured the binder in the printed areas through heating in a furnace followed by removing unbounded particulate (Abstract and Column 8 Lines 20-39 and 47-51). Furthermore, Muller teaches that the binder material based on water glass was cured through heating in a furnace and by means of microwaves to remove water from the binder (Page 11 Paragraphs 0126-0127).
	As for claim 3, Hochsmann teaches an embodiment wherein the curing of the printed areas took place layer by layer (Abstract).

	As for claims 7 and 34, Hochsmann teaches that the refractory molding base material/particulate had an average grain diameter in the range of 90 to 210 micrometers (Column 4 Lines 12-19), which was within the required range of 50 to 600 and 80 to 300 micrometers.
	As for claims 8 and 35-36, Hochsmann teaches that the binder was used in an amount of less than 2% by weight based on the base material (Column 8 Lines 15-19), which overlapped with the claimed range of 0.5% by weight to 7% by weight, 0.56% by weight to 6% by weight and 1% by weight to 5.0% by weight. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claims 12-14 and 42, Hochsmann teaches that the printing of the binder was carried out using a printing head with a plurality of nozzles each individually selectively controllable wherein the print head was movable in at least one plane and controlled by a computer. Hochsmann further teaches that the print head was a drop on demand print head using piezo technology. (Column 6 Line 58 through Column 7 Line 8 and Column 7 Lines 35-55)
	As for claims 15, 43 and 44, as was discussed previously, Muller taught that the binder contained phosphates and it would have obvious to have used sodium polyphosphates as the phosphate.

	Based on the teachings of Zaretskiy, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included potassium tetraborate into the binder of Hochsmann in view of Muller since this borate increases humidity resistance in binder systems.
	As for claim 45, none of the references theca that the phosphates were present in a molar ratio of phosphate to silicon dioxide in a range of 0.01 to 0.5. However, Zaretskiy teaches that the ratio of phosphates to silicates affected the gelling/dissolving of the mixture in water (Column 15 Lines 10-61) and as was discussed previously it would have been obvious to have determined optimal values for cause effective variables through routine experimentation.
	As for claim 46, none of the references teach that the borates in the binder were present in a molar ratio of borate to silicon dioxide in a range of 0.01 to 0.5. However, as was discussed previously, the presence of borates affected the humidity resistance of the binder system. Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal concentrations for the borate in the binder system, and therefore the ratio of borate to silicon dioxide, through routine experimentation because the amount of borate in the binder system affected the humidity resistance of the binder.
	As for claim 49, Hochsmann teaches that the layer was spread out to have a thickness of 0.15 to 0.3 mm (Column 7 Lines 20-26), which was within the claimed range of 0.1 to 2 mm.
.




















Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hochsmann et al in view of Muller et al and Zaretskiy et al as applied to claim 2 above, and further in view of Oriakhi et al (U.S. Patent # 7,381,360).
	The teachings of Hochsmann in view of Muller and Zaretskiy as they apply to claim 2 have been discussed previously and are incorporated herein.
	Though Hochsmann teaches having cured the printed areas after constructing each layer Hochsmann does not teach having cured the printed areas after constructing 3 to 8 printed layers.
	Oriakhi teaches a process for solid free-form fabrication of a three dimensional object by selecting depositing a liquid phase binder on a layer of particulate (Abstract). Oriakhi further teaches that the liquid phase binder was cured either layer by layer or periodically (Column 6 Lines 55-58).
	Based on the teachings of Oriakhi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have cured the printed areas of Hochsmann in view of Muller and Zaretskiy periodically instead of layer by layer because as taught by Oriakhi the results would have been the same and therefore one of ordinary skill would have had a reasonable expectation of success in the modification. As for the specific number of layer constructed before curing, as was discussed previously, it would have been obvious to have determined optimal values for result effective variables through routine experimentation and therefore it would have been obvious to have determined the optimal number of printed layers .

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Hochsmann et al in view of Muller et al and Zaretskiy et al as applied to claim 47 above, and further in view of Brown (U.S. Patent # 4,233,078).
	The teachings of Hochsmann in view of Muller and Zaretskiy as they apply to claim 47 have been discussed previously and are incorporated herein.
	Though it would have been obvious to have included an alkali borate in the binder composition of Hochsmann in view of Muller and Zaretskiy none of the references teach having included disodium tetraborate decahydrate in the binder.
	Brown teaches a refractory composition used to form monolithic refractory structures comprising refractory aggregate in a binder wherein the composition further included disodium tetraborate decahydrate in order to reduce the loss of plasticity of the mixture during storage and inhibit fungi formation during storage (Abstract, Column 1 Lines 6-10 and 44-55 and Column 2 Lines 41-48).
	Based on the teachings of Brown, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included disodium tetraborate decahydrate in the binder of Hochsmann in view of Muller and Zaretskiy in order to inhibit fungi formation and loss of plasticity.

Conclusion
	Claims 1 through 8, 12 through 15, 17, 18, 20 through 36 and 42 through 50 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712